Citation Nr: 0926910	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-23 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date prior to May 16, 
2006 for the grant of service connection for the cause of the 
Veteran's death (dependency and indemnity compensation (DIC) 
benefits).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had military service from May 1951 to September 
1971.  The Veteran died in 2003.  The appellant is the 
Veteran's surviving widow. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  By that rating action, the RO granted 
service connection for the cause of the Veteran's death, 
effective May 16, 2006--the date VA received the appellant's 
reopened claim for DIC benefits.  The appellant timely 
appealed the RO's May 2006 rating action to the Board.  


FINDINGS OF FACT

1.  The Veteran died in 2003, while lawfully married to the 
appellant.

2.  On February 26, 2003, VA received the appellant's initial 
and formal claim for DIC benefits.  

3.  By April and June 2003 rating actions, the RO denied 
service connection for the cause of the Veteran's death.  The 
appellant was informed of the RO's denials in May and June 
2003, respectively. 

4.  Written statements, dated and signed by the appellant in 
June and November 2003, are not considered Notice of 
Disagreements (NODs) to the April and June 2003 rating 
decisions.

5.  The appellant's initial and formal claim for service 
connection for the cause of the veteran's death was last 
finally denied in a December 2003 rating decision; the 
appellant did not initiate an appeal with a notice of 
disagreement with the RO's December 2003 rating action within 
the allowed time period.

6.  In the appealed May 2006 rating action, service 
connection for the cause of the Veteran's death was awarded 
based on receipt of new and material evidence and an award 
was granted as of the date VA received the appellant's 
reopened claim for DIC benefits, May 16, 2006.  There was no 
communication by, or on behalf of, the appellant from 
December 2003 to May 2006 which could serve as a claim to 
reopen.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision, wherein the RO denied 
service connection for the cause of the veteran's death, is 
final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §20.1103 
(2008).

2.  The effective date of May 16, 2006, was properly assigned 
for VA death benefits.  38 U.S.C.A. § 5110 (West 2002), 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  The appellant's claim arises from her 
disagreement with the effective date assigned following a 
grant of DIC benefits. Courts have held that once service 
connection is granted, the claim is substantiated, and 
additional notice is not required and any defect in the 
notice is not prejudicial. Hartman v. Nicholson, 483 F. 3d 
1311 (Fed. Cir. 2007).
As to VA's duty to assist, VA has associated with the claims 
folder the veteran's treatment records, and the appellant's 
statements.  On VA Form 21-4138, Statement In Support of 
Claim, dated and signed by the appellant in January 2007, she 
specifically stated that she did not have any additional 
evidence to submit in support of her claim.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

II.  Merits of the Claim

The appellant argues that she has continuously pursued her 
claim for DIC benefits since the RO's initial denial in April 
2003, and an effective date of February 2003 is warranted.  
She contends that in response to an April 2003 rating action 
(May 2003 notice letter), notifying her that the RO initially 
denied service connection for the cause of the Veteran's 
death, she filed two timely notice of disagreements, one 
through the Cumberland County Veterans Office in June 2003 
and another with VA in November 2003, both of which triggered 
the RO's duty to send her a Statement of the Case (SOC) 
addressing the denial of DIC benefits.  Thus, she argues that 
her claim for DIC benefits has remained open since 2003 and 
an effective date from that time is, therefore, warranted. 

Having carefully considered the claim in light of the 
appellant's contentions, the record and the applicable law, 
the Board finds that neither the appellant's June 2003 nor 
November 2003 communication constitutes a notice of 
disagreement and the  appeal will be denied.

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.
In the event of a service-connected death after separation 
from service, the effective date of an award of DIC benefits 
will be the first day of the month in which the veteran's 
death occurred if the claim is received within 1 year after 
the date of death. Otherwise, the effective date is the date 
of receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 
3.400(c)(2).

As noted, the Veteran died in 2003.  On February 26, 2003, VA 
received the appellant's initial and formal claim for DIC 
benefits.  By an April 2003 rating action, the RO denied 
service connection for the cause of the Veteran's death.  The 
appellant was informed of the RO's denial in a May 2003 
letter.  

In a June 2003 rating decision, the RO continued its previous 
denial of DIC benefits, after reviewing additional evidence 
submitted through the appellant's service representative.  In 
December 2003, VA received VA Form 21-4138, Statement in 
Support of Claim, wherein the appellant requested, in part, 
"PLEASE RECONSIDER THE RATING DECISION DATED MAY 3, 2003.  
MY CLAIM FOR DIC SHOULD BE APPROVED DUE TO THE ATTACHED 
LETTER FROM DOCTOR GASKINS."  

In response to the appellant's request, the RO reconsidered 
and continued the previous denials of the claim for service 
connection for the cause of the Veteran's death in an 
unappealed December 2003 rating action.

On May 16, 2006, VA received from the appellant an 
application for VA DIC benefits.  There is no other 
communication from the appellant from December 2003 to May 
16, 2006 which could service as a notice of disagreement 
(NOD) to the RO's December 2003 denial nor a formal or 
informal claim.  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992) (the Board must look at all communications 
that can be interpreted as a claim, formal, or informal, for 
VA benefits).  

The RO decision of December 2003 rating action was not 
appealed and became final as she did not file a timely notice 
of disagreement.  A final decision cannot be reopened unless 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
The Secretary must reopen a finally disallowed claim when new 
and material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

The appellant has argued that in response to an April 2003 
rating action (May 2003 notice letter), when the RO initially 
denied service connection for the cause of the Veteran's 
death, she filed two timely notice of disagreements, one 
through the Cumberland County Veterans Office in June 2003 
and another with VA in November 2003 (received by VA in 
December 2003), both of which triggered the RO's duty to send 
her a Statement of the Case (SOC) addressing the denial of 
DIC benefits.  For the reasons expressed below, the Board 
finds that the June and November 2003 written documents are 
not considered to be NODs to the RO's April or June 2003 
rating decisions.  

It is now well-settled that the filing of an NOD commences an 
appeal.  It has been held that VA's definition of what 
constitutes an  NOD under 38 C.F.R. § 20.201 is a valid 
exercise of VA's rule-making authority.  Gallegos v. 
Principi, 283 F. 3d 1309 (2002) [Observing that a valid 
Notice of Disagreement must (1) express disagreement with a 
specific determination of the agency of original 
jurisdiction; (2) be filed in writing; (3) be filed with the 
RO; (4) be filed within one year after the date of mailing of 
notice of the RO's decision, and; (5) be filed by the 
claimant or the claimant's representative.].  

Regarding the typed document titled "NOTICE OF 
DISAGREEMENT," dated in June 2003, the appellant 
specifically stated that she had filed it through the 
Cumberland County Veterans Office, and not with VA.  (See, VA 
Form 9, received by VA in July 2007).  The law is clear that 
a notice of disagreement and substantive appeal must be filed 
with the Department of Veterans Affairs office from which the 
claimant received notice of the determination being appealed 
(i.e. the Winston-Salem, North Carolina RO).  38 C.F.R. § 20. 
300 (2008).  Thus, as the June 2003 document was not filed 
with the Winston-Salem, North Carolina RO, it can not serve 
as an NOD to the April or June 2003 rating decisions. 

In addition, there is also no indication that the June 2003 
document was received by VA prior to June 2006.  There is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties."   United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be 
presumed that VA properly discharged its official duties by 
properly handling all forms submitted by the appellant.  The 
presumption of regularity is not absolute; it may be rebutted 
by the submission of "clear evidence to the contrary." 
However, the typed VA Form 21-4138, dated and signed by the 
appellant in June 2003, does not have a date stamp showing 
its receipt at a VA office does not constitute the type of 
clear evidence to the contrary which would be sufficient to 
rebut the presumption of regularity.  Jones v. West, 12 Vet. 
App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  For the 
these reasons, the Board finds that the June 2003 written 
document is not considered to be an NOD to the April or June 
2003 rating actions. 

The appellant has also argued that in November 2003, she 
filed a second NOD to the April 2003 rating action.  (See, VA 
Form 21-4138, Statement in Support of Claim, dated and signed 
by the appellant in November 2003 and received by VA in 
December 2003).  However, the November 2003 written argument 
did not express any dissatisfaction or disagreement, it 
merely requested that VA "PLEASE RECONSIDER THE RATING 
DECISION DATED, MAY 3, 2003" in light of newly submitted 
medical evidence.  

In response to the appellant's request for reconsideration, 
the RO continued the previous denials for service connection 
for the cause of the Veteran's death in an unappealed 
December 2003 rating action.  When the November 2003 written 
document is compared to the June 2003 typed document 
discussed above, which was specifically titled "NOTICE OF 
DISAGREEMENT," it is clear that the November 2003 document 
is a motion for reconsideration, as opposed to an NOD, with 
the RO's April 2003 rating action.  

For these reasons, the Board finds that the June and November 
2003 statements are not NODs to the RO's April's 2003 rating 
decision.  Thus, the December 2003 RO unappealed decision is 
a legal bar to an effective date prior to the issuance of 
that decision.  38 U.S.C.A. § 7104; see also Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  Service connection for 
the cause of the veteran's death was awarded in an a May 2006 
rating decision.  An effective date of May 16, 2006, the date 
of the appellant's application for VA death benefits was 
assigned and is the proper date.


ORDER


An effective date prior to May 16, 2006 for the grant of 
service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


